Citation Nr: 0001093	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), including more than a 50 percent 
rating from June 3, 1997, to February 3, 1998, and more than 
a 70 percent rating from February 4, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran served a six-month period of active duty for 
training ending in March 1961, followed by active service 
from August 1963 to July 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, 
denying entitlement of the veteran to service connection for 
hearing loss of the right ear and tinnitus, and increasing 
the rating for PTSD from 30 percent to 50 percent, effective 
from June 1997.  By subsequent action of the RO, entitlement 
to service connection for tinnitus was granted and a 10 
percent rating was assigned, and it is of note that no notice 
of disagreement with the rating assigned was thereafter filed 
on a timely basis.  As well, by RO action in August 1998, the 
PTSD rating was again increased from 50 to 70 percent, 
effective from February 4, 1998.

The Board initially notes that in a letter, dated in 
September 1998, the veteran's representative raised a claim 
for a total disability rating for compensation based on 
individual unemployability (TDIU).  As a general rule, 
because this is a raised claim that has not been prepared for 
appellate review, this claim would be referred or remanded to 
the RO for clarification and appropriate action.  However, 
because the Board has determined below that the veteran is 
entitled to a 100 percent schedular rating for his service-
connected PTSD, he is not eligible, under the terms of 
38 C.F.R. § 4.16, for a TDIU rating, See Green v. West,  11 
Vet. App. 472, 476 (1998), and therefore it is not necessary 
to remand or refer this issue to the RO. 

Additionally, the Board also notes that in September 1998, 
the veteran submitted a statement from Colin C. Doyle, Ph.D. 
with the Department of Neuropsychiatry and Behavioral 
Science, U.S.C. School of Medicine.  In this statement Dr. 
Doyle opines that the veteran is unemployable due to his PTSD 
symptomatology.  The record does not reflect that this 
evidence was considered by the RO.  Generally, it would be 
prejudicial to the veteran for the Board to adjudicate the 
veteran's claim when the RO had not first had the opportunity 
to consider the evidence submitted by the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, because of the 
Board's favorable decision below, the Board finds that the 
veteran is not prejudiced and that it is not necessary for 
the Board to remand this matter to the RO for consideration 
of Dr. Doyle's statement and issuance of a supplemental 
statement of the case.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed 
hearing loss and his period of active service or any acoustic 
trauma he was exposed to during active service.

2.  From June 3, 1997, to the present, the veteran's service-
connected PTSD has been manifested by sleep disturbance, 
severe anxiety, poor judgment, homicidal ideation, 
nightmares, flashbacks, impaired impulse control with 
unprovoked irritability and periods of violence, 
hypervigilance and poor hygiene.  The veteran has been shown 
to be demonstrably unemployable and has severe social 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss in the right ear is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for the assignment of a 100 percent 
schedular evaluation for PTSD from June 3, 1997, to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125-4.132, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss of the Right Ear

The veteran contends that he is entitled to service 
connection for hearing loss of the right ear caused by 
inservice acoustic trauma.  The evidence of record shows that 
during service, the veteran was in the Infantry and that he 
was exposed to artillery and sounds of explosions on a 
frequent basis.  His engagement in combat with the enemy is 
shown by virtue of his receipt of the Combat Infantryman 
Badge and the Purple Heart Medal.  The record also contains a 
statement, dated in February 1998, from a fellow serviceman, 
[redacted], relating several combat experiences that he and 
the veteran had while serving in Vietnam.  In particular, Mr. 
[redacted] recounted an experience during which a grenade or 
satchel bomb exploded so close to the veteran, that it 
resulted in a shrapnel wound to the veteran's buttocks.  

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, for a veteran who 
serves ninety days or more, service connection may also be 
established for certain disorders, such as an organic disease 
of the nervous system, if the disorder is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The threshold question that must be 
answered in this case is, however, whether the veteran has 
presented a well-grounded claim for service connection. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well-grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestations of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

In the present case, service medical records are wholly 
negative for complaints or findings of hearing loss of the 
right ear.  Examination and treatment reports compiled for 
years following the veteran's discharge from service are 
likewise negative for any indications of impairment of the 
veteran's auditory acuity until recently.  It was not until a 
VA medical examination in July 1998 that the presence of 
hearing loss of the right ear was shown, although such report 
references an earlier examination in May 1998 showing a 
moderately severe sensorineural hearing loss.  Speech 
audiometry in July 1998 revealed a speech recognition ability 
of 64 percent in the right ear, and the examiner concluded 
that the veteran had a moderately severe sensorineural 
hearing loss in the right ear.  The VA examiner made no 
notation as to the etiology or cause of the veteran's hearing 
loss. 

Based on this evidence it is apparent that the veteran has a 
current hearing loss disability which meets the requirements 
of 38 C.F.R. § 3.385.  Lacking, however, is evidence of 
chronic hearing loss dating to the veteran's period of 
service or medical evidence which offers an opinion that his 
currently diagnosed hearing loss is in any way related to 
service, including any acoustic trauma he may have been 
exposed to during service.  While the veteran clearly 
believes that his hearing loss is related to service, the 
veteran, as a lay person is not competent to offer an opinion 
that requires medical expertise, such as the cause or 
etiology of his hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the veteran served in 
combat and it cannot be disputed that he was exposed to 
acoustic trauma while in service, such does not satisfy the 
requirement of submitting competent medical evidence of a 
nexus of claimed disability to service.  See Kessel v. West, 
13 Vet. App. 9, 16-17 (1999); see generally 38 U.S.C.A. 
§ 1154 (1999).

In the absence of medical evidence of a nexus or relationship 
between the current disability and his period of service or 
any event thereof, the veteran has not submitted a well-
grounded claim for service connection and his claim must be 
denied on that basis.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements and evidence necessary to 
complete his application for service connection for hearing 
loss in his right ear.  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1996).  To succeed with a service connection claim for 
hearing loss, the veteran needs to submit competent medical 
evidence that his hearing loss is causally or etiologically 
related to service.  Further, the Board is not aware of any 
relevant evidence that may exist or could have been obtained, 
that if true, would render the claim at hand "plausible" 
and thus require VA to notify the veteran of that relevant 
evidence in order that he complete his application.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).


II.  Claim for Increase:  PTSD

The veteran alleges that he is entitled to an increased 
disability evaluation for his PTSD.  The veteran's allegation 
that he is entitled to an increased evaluation for PTSD, 
standing alone is sufficient to establish a well-grounded 
claim for a higher evaluation under 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for equitable disposition of 
this claim.

The veteran's appeal ensues from an August 1997 rating 
decision in which the RO increased the rating assigned for 
the veteran's PTSD from 30 percent to 50 percent, effective 
from June 3, 1997.  Such evaluation was based on outpatient 
treatment reports from the VA Medical Center in Columbia, 
South Carolina, dated from October 1996 to November 1997.  
Thereafter, during the pendency of the appeal, by rating 
decision, dated in August 1998, the RO increased the rating 
in question from 50 percent to 70 percent, effective from 
February 4, 1998.  This evaluation was based on a statement 
from the veteran's wife, dated in February 1998, a VA 
outpatient treatment record dated in February 1998, and a VA 
examination report of July 1998.  Based on the foregoing, and 
inasmuch as the veteran has not expressed any desire to limit 
his appeal to a specific disability rating, the issues before 
the Board are entitlement to a rating in excess of 50 percent 
from June 3, 1997, to February 4, 1998, and entitlement to a 
rating in excess of 70 percent from February 4, 1998.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In the present case, the RO has evaluated the veteran's PTSD 
under Diagnostic Code (DC) 9411.  Pursuant to DC 9411, if the 
following criteria are met, that is, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, the rating schedule calls for an evaluation of 
50 percent.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

VA outpatient treatment records dated from October 1996 to 
June 1997 reveal that the veteran was treated for PTSD and 
depression.  Specifically, it was noted that the veteran 
suffered from disturbed sleep, severe anxiety, intrusive 
thoughts, hypervigilance, and exaggerated startle response.  
The veteran was described as being angry and irritable.  It 
was indicated that the veteran had "blown up" at work and 
that he had fought with his supervisor.  The veteran's PTSD 
was described as chronic and a VA physician opined that the 
veteran had a considerable industrial impairment.  

VA outpatient records also reflect that the veteran was 
unable to hold a job for any extensive time, because of his 
inability to tolerate stress.  In June 1997, the veteran quit 
his job to avoid "hurting" his supervisor.  It was also 
noted in June 1997 that the veteran was experiencing 
nightmares, severe anxiety, and had a sense of impending 
doom.  A VA physician indicated that the veteran had very 
reduced flexibility and efficiency, unreliable and 
unpredictable emotions and a score of 50 on the Global 
Assessment of Functioning (GAF) scale was assigned.  The 
veteran was diagnosed with chronic PTSD and severe 
(exacerbation) industrial impairment.  The physician also 
noted that the veteran might be unemployable.  

The veteran's wife submitted a statement in February 1998, in 
which she indicated that the veteran was withdrawn, 
unmotivated, often uncaring, unreliable, angry and 
belligerent.  She stated that the veteran isolated himself in 
his room, which was full of junk and smells.  She also stated 
that the veteran slept on a sofa in his room, and that he had 
to be reminded to bathe and to change his clothing.  He also 
was noted to keep a 9-millimeter gun with him at all times at 
home and in his car.  The veteran's wife stated that daily 
life with the veteran was "hell."  

A February 1998 VA outpatient treatment record indicates that 
the veteran lost his job due to homicidal thoughts.  The 
veteran was described as having near continuous anxiety and 
depression, occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking 
and mood.  The veteran was noted to have periodic homicidal 
and suicidal thoughts.  He was easily provoked and had a 
reduced ability to function independently.  The VA physician 
also indicated that the veteran had impaired impulse control 
with periods of violence, difficulty adapting to stressful 
situations and periodic neglect of personal appearance and 
hygiene.  The veteran was diagnosed with chronic PTSD, severe 
industrial impairment and assigned a GAF score of 41.  

In July 1998, the veteran was afforded a VA examination.  At 
the time of the examination the veteran reported that his 
condition was worsening.  The veteran indicated that 
approximately one year prior, he took a pistol to work and 
threatened to kill a co-worker.  As a result of this threat, 
the veteran was fired and he was unable to obtain other 
employment.  The veteran advised the examiner that he carried 
a pistol with him at all times to protect himself and stated 
that he might hurt someone if he were threatened.  He 
indicated that he snapped at his wife, slept separately from 
his wife, wanted to be alone, was hypervigilant at home 
checking locks and listening for noises and had flashbacks 
and nightmares.  The examiner noted that the veteran's 
grooming was not good.  The veteran was diagnosed with PTSD 
and assigned a GAF score of 45.  The examiner indicated that 
the veteran had serious symptoms as well as major impairment 
in the area of work and vocation.  While not suicidal at the 
time of the examination, the veteran indicated that he had 
thoughts about hurting himself and hurting others if they 
attacked him.  Further, the veteran had virtually no social 
life and got along poorly with his wife.  The examiner 
indicated that the veteran was severely disabled. 

Received in August 1998 was a statement from the United 
States Postal Service (USPS), one of the veteran's former 
employers.  Therein, the veteran was found to be unsuitable 
for further employment and it was referenced that the veteran 
had previously been terminated from USPS employment on two 
occasions.  A history of difficulties in interacting with 
fellow employees was noted.

As previously mentioned, in September 1998, Dr. Doyle 
submitted a statement regarding the veteran's PTSD.  
Specifically, Dr. Doyle indicated that he had treated the 
veteran for several years and in his opinion, the veteran was 
unemployable due to his PTSD symptomatology.  Dr. Doyle 
indicated that the veteran was inflexible, inefficient and 
had reduced persistence and pace.  The veteran's behavior and 
emotions were unreliable and unpredictable.  Further, Dr. 
Doyle stated that the veteran was unable to work due to 
thoughts of harming others, his own anger and his tendency to 
act out.  These symptoms in conjunction with severe anxiety 
attacks, clouding of mental processes and judgment made 
regular employment impossible for the veteran in the opinion 
of the examiner.  

Upon a review of the foregoing, the Board finds that the 
veteran is entitled to a 100 percent disability evaluation 
pursuant to DC 9411 from June 3, 1997.  While some question 
exists as to whether total disablement was present prior to 
February 4, 1998, any such doubt has been resolved in the 
veteran's favor and the 100 percent rating extended to the 
date of June 3, 1997.  It is apparent that a deterioration in 
the veteran's PTSD has occurred over the previous few years 
and in reviewing the evidence in its totality, it is apparent 
that throughout the appeal period extending from June 3, 
1997, the veteran has remained totally incapacitated by PTSD.  
Current data show that the veteran is demonstrably 
unemployable and with a severe social impairment.  He has 
threatened to harm co-workers, which has resulted in a loss 
of employment and an inability to obtain other employment.  
Further, the veteran has been described as unemployable by 
Dr. Doyle due to the totality of his PTSD symptomatology.  
Additionally, the veteran does not get interact well with his 
wife or others and he is virtually isolated and without 
friends.  The veteran's PTSD is also manifested by sleep 
disturbance, severe anxiety, poor judgment, homicidal 
ideation, nightmares and flashbacks, impaired impulse control 
with unprovoked irritability and periods of violence, 
hypervigilance and poor hygiene.  His most recent GAF scores 
have ranged from 41 to 45 and according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130, such scores represent serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)  Therefore, the Board is 
satisfied that the veteran's disability picture more nearly 
approximates the criteria set forth for a 100 percent 
disability evaluation pursuant to DC 9411, from June 3, 1997.


ORDER

Service connection for hearing loss in the right ear is 
denied.

A 100 percent disability evaluation for PTSD is granted from 
June 3, 1997, subject to those statutory and regulatory 
provisions governing the payment of monetary benefits.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


 

